                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


ROCHE DIAGNOSTICS CORP.,

                      Plaintiff,

       V.                                                  C.A. No. 17-189-LPS-CJB

MESO SCALE DIAGNOSTICS, LLC.,

                      Defendants.


MESO SCALE DIAGNOSTICS, LLC,

                      Counterclaim Plaintiff

V.


ROCHE DIAGNOSTICS CORP.
and BIOVERIS CORPORATION

                      Counterclaim Defendants


                                   MEMORANDUM ORDER

       Pending before the Court are the parties' Daubert motions. (D.I. 166, 168, 170) Plaintiff

Roche Diagnostic Corp. ("Roche" or "Plaintiff'') moves to exclude certain opinions of Drs.

Quentin Mimms and James Wilbur. (D.I. 170) Defendant Meso Scale Diagnostics, LLC

("Meso" or "Defendant") moves to exclude certain opinions from Drs. Richard Crooks and Rene

Befurt. (D.I. 166, 168)

       Having considered the parties' briefing (D.I. 167, 169, 171 , 186, 189, 192, 202-04) and

related materials, and having heard oral argument on July 23 ("Tr."), IT IS HEREBY

ORDERED that Roche' s motion (D.I. 170) is GRANTED IN PART and DENIED IN PART,
Meso' s motion to exclude certain opinions of Dr. Crooks (D.I. 166) is GRANTED, and Meso ' s

motion to exclude certain opinions of Dr. Befurt (D.I. 168) is DENIED. 1

         1.     Roche' s motion (D.I. 170) is granted to the extent it is directed to Dr. Mimms '

opinions on apportionment.

         The Court agrees with Roche that Meso cannot rely on Roche ' s valuation of Bio Veris to

prove damages because the disputes in this litigation involve just 10 of the more than 100 patents

involved in Roche' s acquisition ofBioVeris. 2 (D.I. 171 at 32-36) Meso contends the Roche

valuation is an appropriate basis from which to calculate damages because the 10 asserted

patents are core (or essential) to the ECL technology to which Roche sought to acquire full

rights. (D.I. 192 at 27-28) In essence, Meso argues apportionment is not required because

ownership of rights in any of the 10 essential patents would have permitted BioVeris (or any

party with exclusionary rights in the essential patents) to engage in a "hold-up" of Roche.

(D.1. 192 at 28-29)

         Meso fails to cite any case that supports its view of the Bio V eris valuation or recognizes

an exception in these circumstances to the requirement that patent damages must be apportioned




1
  There are three distinct requirements for admissible expert testimony: (1) the expert must be
qualified; (2) the opinion must be reliable; and (3) the opinion must relate to the facts. See
generally Elcock v. Kmart Corp., 233 F.3d 734, 741-46 (3d Cir. 2000). Hence, expert testimony
is admissible if it "is based on sufficient facts or data," "the testimony is the product of reliable
principles and methods," and "the expert has reliably applied the principles and methods to the
facts of the case." Fed. R. Evid. 702(b)-(d) . Rule 702 embodies a "liberal policy of
admissibility." Pineda v. Ford Motor Co., 520 F.3d 23 7, 243 (3d Cir. 2008) (internal citations
omitted). Motions to exclude evidence are committed to the Court' s discretion. See In re Paoli
R.R. Yard PCB Litig., 35 F.3d 717, 749 (3d Cir. 1994).
2
    Meso does not dispute these numbers.


                                                   2
and awarded on only the patented features.3 Even accepting that a reasonable factfinder could

find that Roche may have been willing to pay a premium to acquire the patents subject to Meso 's

exclusive license, that premium can be accounted for using the appropriate, required

apportionment/reasonable royalty analysis. 4

       "The burden of proving damages falls on the patentee." Lucent Techs., Inc. v. Gateway,

Inc., 580 F.3d 1301 , 1324 (Fed. Cir. 2009). Given the legal requirement of apportionment, and

the lack of any cases supporting Meso 's view, the Court concludes that Meso cannot rely on

Roche' s valuation of the entire BioVeris company (including all intellectual property).

Therefore, Dr. Mimms ' analysis is not based on a reliable, legally-supported methodology that

fits the facts of the case and must be precluded.

       2.      Roche' s motion is granted to the extent it is directed at the date of the

hypothetical negotiation.

       " [T]he correct determination of the hypothetical negotiation date is essential for properly

assessing damages." LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51 , 75 (Fed. Cir.

2012) (internal quotation marks omitted). "The key element in setting a reasonable royalty . . . is

the necessity for return to the date when the infringement began," Wang Labs. , Inc. v. Toshiba




3
  See Mentor Graphics Corp. v. E VE- USA, Inc., 870 F.3d 1298, 1300-01 (Fed. Cir. 2017) ("For
over a century, it has been established by both the decisions of the Supreme Court and [the
Federal Circuit] that awards of .. . reasonable royalties for patent infringement must be
apportioned between patented and unpatented features. "); Bandag, Inc. v. Gerrard Tire Co., Inc.,
704 F. 2d 1578, 1582 (Fed. Cir. 1983) ("[A] fee to be used in measuring damages to be paid for
infringement of one patent cannot also encompass payments for permission to practice other
patented inventions.").
4
  See Uniloc USA, Inc. v. Microsoft Corp., 632 F .3d 1292, 1317 (Fed. Cir. 2011) ("This court has
sanctioned the use of the Georgia-Pacific factors to frame the reasonable royalty inquiry.");
Georgia-Pac. Corp. v. US. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970) (looking
to commercial relationship between parties and value of patents to licensee).
                                                    3
Corp., 993 F.2d 858, 870 (Fed. Cir. 1993) (internal quotation marks omitted), in order to

"ascertain the royalty upon which the parties would have agreed had they successfully negotiated

an agreement" at that time, Prism Techs. LLC v. Sprint Spectrum L.P., 849 F.3d 1360, 1376

(Fed. Cir. 2017) (internal quotation marks omitted).

       The Court agrees with Roche that the appropriate hypothetical negotiation date here is

2003-04, when Roche first made an out-of-field sale, constituting the date of first alleged

infringement. (DJ. 171 at 40-41) (citing D.I. 175 Ex. 36) (showing out-of-field sales at least as

early as Feb. 7, 2004) Mesa' s proposed date of June 2007 -when Roche allegedly first actively

induced infringement (D.I. 192 at 35)- is not the date of first infringement; it is not, therefore, a

date which can be used for a reliable, legally proper hypothetical negotiation analysis.

       Neither the Book of Wisdom (which, in certain circumstances, permits a damages

analysis to take into account value that accrued at a date subsequent to the date of hypothetical

negotiation, see, e,g., Comcast IP Holdings I LLC v. Sprint Commc 'n. Co., L.P., 850 F.3d 1302,

1314 (Fed. Cir. 2017)), nor Dr. Mimms ' declaration that his valuation opinion would be the same

regardless of whether the hypothetical negotiation were in 2003 or 2007, render Dr. Mimms'

analysis legally acceptable. As Meso acknowledges, the parties' relationship changed in a highly

material, substantial way between 2003 - when Meso was not the only party with rights that

Roche wished to acquire - and 2007, when Meso exclusively held such rights and could (at least

in theory) have "held out" for a premium pay out. Given these undisputed facts, Dr. Mimms'

analysis, with a hypothetical negotiation date of 2003 and an unsupported assumption that there

was no relevant change in circumstances through 2007, does not "fit" the facts of the case or

result from a sufficiently reliable methodology. His opinion will be precluded.




                                                  4
       3.      Roche's motion is granted to the extent it is directed to Dr. Wilbur's opinions on

core patents and infringement.

       Dr. Wilbur is a General Manager at Meso with extensive experience in ECL; he is also a

named inventor on many patents. (D.I. 174 Ex. 64 at A2027-28) Meso seeks to have him testify

that Roche's ECL technology cannot be practiced without the asserted Patents, and that the

asserted Patents cover all pertinent Roche products. (D.I. 192 at 41)

       Meso offers Dr. Wilbur as an expert pursuant to Federal Rule of Civil Procedure

26(a)(2)(C), which relates to witnesses who are not required to provide a report. Roche

contends, however, that Dr. Wilbur's opinions are not based on his own knowledge and

experience, which is required by Rule 26(a)(2)(C). (D.I. 171 at 40-42) (citing D.I. 174 Ex. 71 at

A-2281-82) The Court agrees - as even Dr. Wilbur himself has admitted that he did not

determine which patents are core but, instead, received that information from others. (D.I. 174

Ex. 73 at 72-74) Nor does Dr. Wilbur claim to have any relevant legal experience to render him

competent to opine on ultimate issues of infringement. (D.I. 174 Ex. 64 at A2027-28)

       Therefore, Dr. Wilbur's opinions as to which patents are core and whether Roche

infringes those patents by practicing its ECL technology are not based on sufficient facts or data

using reliable principles and methods. These opinions will be precluded.

       4.      Roche's motion is denied to the extent it seeks to exclude Dr. Wilbur's testimony

on a "kit" or design-arounds.

       Roche argues that Dr. Wilbur's testimony as to the meaning of "kit" is contrary to the

Court's claim construction. (D.I. 171 at 46-47) (opining that "kit," which has been construed as

"a set of materials packaged to be used together," may be satisfied by products not in "same

bag," "box," or "shipment," so long as items are "sold or .. . packaged together in such a way



                                                5
that the customer intends to use it together") (emphasis added) The Court is not persuaded that

this opinion is contrary to the Court's construction. Therefore, Dr. Wilbur will be permitted to

offer this opinion at trial.

         Dr. Wilbur will also be permitted to offer his opinion on Roche' s inability to design

around Meso's patent rights. Although Dr. Wilbur did not perform a claim or technology-

specific analysis, and he lacks knowledge of Roche' s capabilities (D.I. 171 at 47-48), these

arguable deficiencies go to the weight to be given to his testimony, not its admissibility. Dr.

Wilbur's opinion is appropriately based on his personal experience, specifically his observation

of the development of ruthenium labels at IGEN. This portion of Roche's motion will be denied.

        5.      Meso's motion to exclude certain opinions of Dr. Crooks is granted.

        Roche intends to offer Dr. Crooks to testify that he agrees with Dr. Leventis that TP A

does not extend the electric potential of an electrode. (D.I. 167 at 5-6) Putting aside the parties '

dispute over the depth of Dr. Crooks' review of fellow expert Dr. Leventis ' work (compare id. at

8-9 with D.I. 186 at 5-11), the Court will exclude Dr. Crooks' testimony because it serves no

purpose beyond improperly attempting to bolster the opinions of another expert, i.e., Dr.

Leventis. 5 Dr. Crooks does not seek to offer his own methodology or independent analysis.

(D.I. 167 at 10-11) The Court will strike the portions of Dr. Crooks' testimony that do nothing

more than agree with expert Dr. Leventis.




5
  "Merely to have partisan experts appear to vouch for previous experts violates Fed. R. Evid.
403 and would needlessly present cumulative evidence, waste time, and mislead the jury." Tunis
Brothers Co. v. Ford Motor Co. , 124 F.R.D. 95 (E.D. Pa. 1989); see also Hartle v. FirstEnergy
Generation Corp., 7 F. Supp. 3d 510, 525 (W.D. Pa. 2014) (excluding expert testimony that
reviewed other experts' work "from the macro perspective" and vouched for or criticized their
respective works).


                                                  6
          6.     Meso's motion to exclude the survey evidence and testimony of Dr. Befurt is

denied.

          While Roche raises numerous, legitimate concerns about Dr. Befurt' s analysis -

including but not limited to his use of a non-probability survey panel (D.1. 169 at 12), 6 a

technique which has been criticized by courts, see, e.g., GlaxoSmithKline LLC v. Glenmark

Pharm. Inc., 2017 WL 8948975 , at *10 (D. Del. May 30, 2017), report and recommendation

adopted, 2017 WL 2536468 (D. Del. June 9, 2017) (noting cases striking analyses using non-

probability samples but concluding critiques "go[] to the weight of the evidence rather than to its

admissibility") - the Court cannot say that his methodology is legally improper, fails to fit the

facts of the case, or falls below the level of reliability required to pass through the Daubert

"gate." See generally Power Integrations, Inc. v. Fairchild Semiconductor Intern. , Inc., 711

F.3d 1348, 1373 (Fed. Cir. 2013) (describing Court' s role as "gatekeeper"). Dr. Befurt provided

a detailed explanation of his methodology, including the reasons for selecting a non-probability

sample, his accounting of non-response bias, his methods for ensuring reliable answers, and his

reasons for weighing the data in addition to providing the raw data. (D .I. 189 at 18-24) It will

be for the jury to assess the impact of Roche' s potentially persuasive critiques of Dr. Befurt' s

analysis and what weight, if any, to accord Dr. Befurt's opinions.




October 21 , 2019                                      HONO     LELEONARD P. STARK
Wilmington, Delaware                                   UNITED STATES DISTRICT JUDGE



6
  See also D.I. 191-1 Ex. D. at 81-83 (Dr. Spec testifying about lack of data points from large
customers); D.I. 169 at 13-14; D.I. 189 at 7, Ex. 3a (Roche showing four largest respondents
constitute roughly same percentage of total respondents as customers, but failing to account for
lab size); D.I. 169 at 21-22 (arguing largest respondent reported 250,000 out-of-field uses alone,
whereas Befurt' s re-weighted calculation produced total of only 125,524 out-of-field uses).
                                                  7
